Citation Nr: 0824715	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2. Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.

3.  Entitlement to an initial compensable rating for tinea 
pedis and tinea cruris.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966, and from March 1967 to February 1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 and February 
2003 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in Montgomery, Alabama, that denied 
the benefits sought on appeal.  
	
In January 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claims have been returned to the Board and are now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss did not manifest 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  

2.  The veteran's PTSD is manifested by symptoms such as a 
flattened affect, an impairment of short- and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships, and Global Assessment of Functioning (GAF) 
scores in the 50s.

3.  The veteran's tinea pedis and tinea cruris is manifested 
by constant exudation, itching, and moisture. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a 50 percent disability rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

3.  The criteria for a 30 percent disability rating, but no 
higher, for tinea pedis and tinea cruris have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7813 
(as in effect both prior to and as of August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 

In various correspondence, including a letter of September 
2003, the veteran claims he incurred his hearing loss while 
under mortar attack in Vietnam when he lost control of a jeep 
he was driving.  He contends the jeep overturned numerous 
times on an embankment, causing internal bleeding in his ears 
and damage to his eardrums.

Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran has met the first requirement of service 
connection.  In an April 2007 VA examination the veteran was 
diagnosed with mild, high-frequency sensorineural hearing 
loss in the right ear, and mild to moderate, high-frequency 
sensorineural hearing loss in the left ear.  The veteran's 
auditory threshold was 40 Decibels or greater at 2000, 3000, 
and 4000 Hertz in the right ear, and at 4000 hertz in the 
left ear.  His speech discrimination score using the Maryland 
CNC Test was 92 percent in the right ear, and 88 percent in 
the left ear.

However, service connection is not warranted because there 
has been no positive link made between the veteran's current 
hearing loss and service.  The veteran's entrance and 
separation examinations for his first period of active duty 
both reveal normal audiometric readings.  While the veteran's 
entrance examination for his second period of active duty 
does not appear to be of record, his separation examination 
from that time also revealed normal hearing for VA purposes.  
There are no treatment records documenting hearing loss from 
either period of active duty.  The Board is cognizant the 
veteran has contended his hearing loss was sustained in 
combat, but even assuming, arguendo, that this satisfies the 
second element of service connection, there is no evidence 
linking the veteran's current disability to service.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996) (holding that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability, as the 
veteran is still required to meet the evidentiary burdens of 
a current disability and a nexus to service, both of which 
require competent medical evidence). 

Here, the April 2007 examiner found that based on the 
audiometric readings in the service medical examinations of 
1964, 1966, and 1970, "the veteran's current hearing loss is 
not related to military noise exposure."  There are no 
positive nexus opinions associated with the claims file, and 
the veteran has never alleged the existence of one by any 
medical provider.  The veteran was afforded an audiological 
examination in January 2003 but the examiner did not provide 
a nexus opinion, either positive or negative.  For these 
reasons, the veteran's claims for service connection on a 
direct basis must be denied.  

Alternatively, certain chronic diseases, such as organic 
disease of the nervous system, including sensorineural 
hearing loss and tinnitus, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The first 
documented diagnosis of bilateral hearing loss was made many 
years after service.  Indeed, the earliest medical evidence 
of any kind contained within the claims file is dated from 
1982.  Because no diagnosis of bilateral hearing loss was 
made within one year of the veteran's service separation, the 
presumption for service connection for chronic diseases does 
not apply.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  In 
reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his ear conditions 
are related to service.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For all of the above reasons, service 
connection must be denied.

Initial Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran seeks a rating in excess of the 30 percent he is 
currently assigned for his PTSD, and a compensable rating for 
his tinea pedis and tinea cruris.  The veteran was originally 
awarded service connection for these conditions in a 
September 2002 rating decision, the subject of this appeal.  
As such, the veteran has appealed the initial evaluation 
assigned and the severity of his disabilities is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.	PTSD

As noted above, the veteran is currently receiving a rating 
of 30 percent for his PTSD.  Under the General Rating Formula 
for Mental Disorders, higher ratings of 50 and 70 percent 
ratings are warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
gross inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that a rating of 50 percent under the General 
Rating Formula for Mental Disorders most closely approximates 
the veteran's current symptomatology.  The evidence shows 
that the veteran suffers from symptoms such as a flattened 
affect, an impairment of short- and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships 

The May 2002 VA examiner found the veteran has a depressed 
affect.  Impairment of memory is shown in a number of 
treatment notes.  Private treatment Records from John C. 
Brockington, M.D., dated in February 2005, September 2004, 
August and February 2003, August 2001, and May 2000 contain 
impressions of memory loss due to depression and PTSD.  Dr. 
Brockington is a neurologist, and his opinion as to the 
etiology of the veteran's memory loss was reached only after 
the administration of various neurological testing.  A May 
2000 treatment record from Dr. Brockington, for example, 
states that on initial consultation, a primary central 
nervous system degenerative disorder had been ruled out based 
on the veteran's symptomatology, and that metabolic causes 
were being explored.  In addition, the veteran's subjective 
complaints as to his memory loss are replete throughout the 
record, and the veteran is competent to report on these 
symptoms.  In a January 2000 document submitted to the Social 
Security Administration, for example, the veteran stated he 
is unable to remember the names of close friends, directions 
to places, or where he put certain objects.

Disturbances of mood and motivation have also been noted.  
The May 2007 VA examiner found the veteran has irritability, 
outbursts of anger, and hypervigilance.  The April 2005 VA 
examiner found the veteran is anxious, generally 
hypervigilant,  and preoccupied with traumatic events.  The 
May 2002 examiner documented an exaggerated startle response, 
hypervigilant behaviors, and rage and depression.  In 
addition, the veteran has described, in a March 2005 letter 
for example, significant sleep disturbances, and avoidance of 
certain foods, including spaghetti and barbecue sauce because 
they remind him of blood, chitterlings because they remind 
him of human brains and intestines, eggs and cottage cheese 
because they remind him of brain matter, and neck bone and 
pig feet because they remind him of human bone.

The veteran has also displayed difficulty in establishing and 
maintaining effective social relationships.  The May 2007 
examiner noted significant marital discord, noting the 
veteran and his wife sometimes do not speak to each other for 
weeks at a time.  The veteran was reported to have a bad 
relationship with one son.  The May 2002 examiner noted the 
veteran isolates himself by staying in one small room of his 
house, avoids crowds, and does not trust others.  

In further support of the 50 percent rating assigned, the 
Board points to the veteran's Global Assessment of 
Functioning (GAF) scores.  In the present case, the following 
GAF scores have been obtained: 53 at the May 2007 VA 
examination, 58 at the April 2005 VA examination, and 55 at 
the May 2002 VA examination.  As noted above, a GAF score of 
51-60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Both the May 2007 and May 2002 VA examiners characterized the 
veteran's PTSD as "moderate."  A February 2003 treatment 
note from Dr. Brockington indicates the veteran's PTSD 
symptoms interfere with his ability to function on a daily 
basis.  As such, the evidence supports a rating of 50 percent 
for the veteran's PTSD.

However, a higher rating of 70 percent is not warranted by 
the evidence.  The evidence does not show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
For example, while some avoidant behaviors and marital 
discord have been noted, the May 2007 examiner does state the 
veteran has been married since 1981 and has a good 
relationship with three of his children and his four 
grandchildren.  The veteran reported he has friendly 
acquaintances a the Vet Center that he talks to.  In an April 
2003 medical record of Dr. Brockington, it was noted the 
veteran is active socially, goes out with his family on a 
weekly basis for church, goes out to eat, goes to movies, and 
that he gets a great deal of enjoyment from those activities.  
Moreover, there is no objective evidence in the record that 
the veteran does not work because of his PTSD, or that his 
PTSD interfered with his work when he was still employed.  To 
the contrary, the Social Security Administration determined 
the veteran is unable to work due to his degenerative disc 
disease and hypertension.  Consistent with this, the veteran 
testified at the March 2005 hearing before the RO that he 
terminated his employment because of his back.

A rating of 70 percent also contemplates such symptoms as 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, and neglect of personal appearance 
and hygiene.  There is no evidence of any of this 
symptomatology in the record.  To the contrary, the May 2007 
examiner found the veteran had spontaneous, clear, and 
coherent speech.  The May 2002 noted only that the veteran's 
speech was slow.  Panic attacks have not been noted in the 
record and the May 2007 examiner specifically found the 
veteran does not suffer from them.  There has been no 
documentation of spatial disorientation.  The May 2007, April 
2005, and May 2002 VA examiners all found the veteran was 
fully oriented.  In addition, at all of the VA examinations 
and throughout the VA treatment notes the veteran was found 
to be clean, groomed and neatly and/or appropriately dressed.  

While the record does contain some documentation of suicidal 
ideation, obsessional rituals, and impaired impulse 
control/difficulty in adapting to stressful circumstances, 
the Board finds the veteran's symptomatology nonetheless more 
closely approximates the criteria for a 50 percent rating.  
The veteran reported to the May 2007 examiner that he has 
suicidal feelings, but the examiner found he has no suicidal 
intent.  The same thing was noted by the May 2002 examiner.  
The April 2005 examiner noted no suicidal thoughts or 
ideation, and documentation of suicidal ideation is not found 
anywhere else in the record.  As for obessional rituals, a 
treatment note of February 2003 by Dr. Brockington notes the 
veteran had obessional behaviors that greatly interfered with 
his daily functioning.  However, this is an isolated finding, 
and the May 2007 VA examiner found the veteran does not 
engage in obessional or ritualistic behavior.  Obessional 
rituals were not noted by either the April 2005 or May 2002 
VA examiners.  As for impaired impulse control and trouble 
with stressful circumstances, the May 2002 examiner found the 
veteran has impaired impulse control.  The May 2007 examiner 
documented an episode where the veteran stated he felt like 
striking his son. However, the examiner noted that despite 
the veteran's feelings, his response was to walk away from 
the situation.  In addition, the May 2007 examiner found the 
veteran has fair impulse control and no episodes of violence.  
Thus, while there is some symptomatology contemplated by the 
70 percent rating present in the evidence, this evidence is 
not particularly persuasive and overall the veteran's 
symptoms, combined with his GAF scores, most closely 
approximate the criteria for a 50 percent evaluation.

For a 100 percent rating, the criteria specifically require a 
showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and with the 
exception of some history of memory loss for the names of 
close relatives, none of these criteria are shown.

For all of these reasons, the Board finds that a rating of 50 
percent, but no higher, is appropriate for the veteran's 
PTSD.



B.  Tinea Pedis and Tinea Cruris

At the outset, the Board notes that in its January 2007 
remand, the RO was directed to adjudicate the issue of a skin 
disorder of the veteran's buttocks due to the fact that the 
veteran's June 2002 claim was for a skin disorder affecting 
both his feet and buttocks, but only the skin disorder as it 
affects the veteran's feet had been addressed.  Accordingly, 
in a June 2007 rating decision the RO reaadjudicated and 
recharacterized the issue as tinea pedis and tinea cruris.  
The Board agrees with this recharacterization, and will treat 
the claim accordingly.  The Board notes that the skin 
disorder as it affects the feet and buttocks are not separate 
disabilities for VA purposes, as the Court has held that 
evaluations for distinct disabilities resulting from the same 
injury can only be combined if the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Here, the medical record shows 
that the same symptomatology affects both the veteran's feet 
and buttocks.  A private medical treatment record of A. 
Michele Hill, M.D., dated from April 2006, for example, 
states that for 35 years the veteran has suffered from 
maceration of the skin in both the gluteal cleft and between 
his toes, caused by erosive candidiasis.  The April 2005 VA 
examiner found the veteran suffers from the symptoms of pain, 
bleeding, and itching in both the perianal area and his feet.

Turning to the merits of the claim, the Board notes that the 
veteran's claim for a skin condition was filed in June 2002.  
During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002). The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000). See Bernard v. Brown, 4 Vet. 
App., 384, 394 (1993).
 
The veteran's skin disability has been rated under DC 7813, 
the code for dermatophytosis.  38 C.F.R. § 4.118, as in 
effect prior to August 30, 2002, directs that DCs 7807 
through 7819 be rated as for eczema (DC 7806), dependent upon 
the location, extent, and repugnant or otherwise disabling 
character of the manifestations. Under DC 7806, as in effect 
prior to effective August 30, 2002, a 10 percent rating was 
warranted for a skin disorder with exfoliation, exudation, or 
itching, involving an exposed surface or extensive area. A 30 
percent rating was warranted for a skin disorder with 
constant exudation or itching, or constant, extensive 
lesions, or marked disfigurement. A 50 percent rating was 
warranted for a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that is 
exceptionally repugnant. 38 C.F.R. § 4.118, DC 7806 (2002). 
 
Under the revised regulations pertaining to the skin, DC 7813 
is to be rated as disfigurement of the head, face or neck, 
scars, or dermatitis or eczema (DC 7806), depending on the 
predominant disability.  The Board finds that the diagnostic 
codes pertaining to the head, face, and neck, and the scar 
codes do not adequately address the veteran's symptoms of 
maceration, itching, and exudation.  Therefore, the 
provisions of DC 7806 for dermatitis or eczema apply.  These 
provisions, as in effect from August 30, 2002, state that a 
10 percent rating will be assigned where at least 5 percent, 
but less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007). 
 
The Board finds that a 30 percent rating is warranted for the 
veteran's tinea pedis and tinea cruris under the old version 
of the regulations.  Private treatment records of August 
2007, April 2006, August 2005, and June 2002 document chronic 
oozing and maceration of the skin on the veteran's foot and 
buttocks.  Chronic itching, odor, and discomfort are 
associated with this problem.  The April 2005 VA examiner 
found the veteran also suffers from chronic cracking and 
bleeding, scaling, and pain due to his skin condition.  This 
symptomatology meets the criteria for a 30 percent rating 
under the old version of the code.

However, the veteran is not entitled to a rating in excess of 
30 percent either under the old diagnostic criteria or the 
new.  There is no medical evidence of systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, required for a higher rating under the 
old code.  Nor does the Board find the veteran has a skin 
disorder that is exceptionally repugnant under the old code, 
as the veteran's condition affects only concealed areas of 
the body.  Similarly, the percentage of the veteran's 
affected skin is well under the 40 percent of the entire body 
or 40 percent of exposed areas required for the next higher 
rating of 60 percent under the new code.  The April 2005 VA 
examiner found the veteran's skin condition affects 5 percent 
of his body.  Additionally, while there is evidence, dated 
from July 2002 for example, that the veteran has been treated 
with corticosteroids in the past, there is no evidence he has 
been so treated in the past 12 month period.  An August 2007 
private treatment record from Patrician Mercado, M.D., states 
the veteran currently treats with econazole cream twice daily 
and Betadine wash.  Accordingly, he does not meet those 
criteria for a rating higher than 10 percent under the new 
diagnostic criteria. 38 C.F.R. § 4.118, DC 7806 (2007). 

For all of these reasons, the Board finds that the veteran's 
tinea pedis and tinea cruris warrants an increased rating of 
30 percent but no higher. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2007, January 2007, March 2006, September 2003, May 
2003, and November 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, and an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of September 2003 informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The letters of October 2007, 
January 2007, and March 2006 provided him with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 
Moreover, with regard to the veteran's increased rating 
claims, these claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a personal hearing.  He was 
afforded a number of VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  













ORDER

Service connection for hearing loss is denied.

Entitlement to an initial disability rating of 50 percent, 
but no higher, for the veteran's PTSD is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to an initial disability rating of 30 percent, 
but no higher, for the veteran's tinea pedis and tinea cruris 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


